


109 HR 5425 IH: To amend the International Air Transportation Competition

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5425
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Terry (for
			 himself, Mr. Fortenberry, and
			 Mr. Osborne) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the International Air Transportation Competition
		  Act of 1979 relating to air transportation to and from Love Field,
		  Texas.
	
	
		1.Additional designated state;
			 through ticketing and serviceThe first sentence of section 29(c) of the
			 International Air Transportation Competition Act of 1979 (94 Stat. 35) is
			 amended—
			(1)by inserting
			 Nebraska, before and Texas; and
			(2)by striking
			 , if (1) and all that follows through the period at the end and
			 inserting a period and the following: Such air carrier may offer to
			 provide or provide through or connecting service or ticketing with another air
			 carrier or foreign carrier and may itself offer for sale transportation between
			 Love Field and any point outside of such States on a through or connecting
			 basis..
			
